Citation Nr: 0946619	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Consideration has been given to the recent holding in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) wherein the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
the Veteran specifically requests service connection for 
PTSD, but the medical record includes other psychiatric 
diagnoses, the claim may not be narrowly construed as only a 
PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  Application of Clemons is not 
appropriate in the present appeal, however.  As will be 
discussed in greater detail below, the Veteran has not 
identified, nor does the record disclose, evidence of a 
diagnosis or treatment of any acquired psychiatric disorder.  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The medical evidence does not establish that the Veteran 
is diagnosed with PTSD.

2.  The preponderance of the evidence is against a finding 
that the diagnosed bilateral hearing loss is the result of 
the Veteran's active service.

3.  The preponderance of the evidence is against a finding 
that the diagnosed tinnitus is the result of the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.304(f) (2009).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385 (2009).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A preadjudication letter was 
sent to the Veteran in March 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 38 
C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Moreover, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his service connection claim, and 
as such, the essential fairness of the adjudication was not 
affected.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

It is noted that all the Veteran's service treatment records 
except his discharge physical are missing and presumed 
destroyed.  However, as will be explained in the decision 
below, the Veteran's exposure to acoustic trauma during 
active service has been presumed and hence the lack of his 
service treatment records is not prejudicial in the instant 
case.  He also made no reference to in-service treatment for 
PTSD or any other psychiatric disorder.  In this case, remand 
to obtain them is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) 

Reference is also made to the Veteran's report of receiving 
counseling.  Transcript of Decision Review Officer hearing at 
6.  He ambiguously indicated that this treatment was being 
conducted by a counselor in Columbus.  Id.  He has not 
identified the treating facility or furnished sufficient 
evidence that would give VA ability to discern the facility.  
Indeed, the Board notes a letter was sent to the Veteran in 
January 2007, subsequent to the hearing, that requested him 
to provide to identify the health care providers that were 
treating for his PTSD.  No response was received.  The duty 
to assist is not always a one-way street.  If the Veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

It is also noted that the Veteran has not been accorded VA 
examination for his claimed PTSD.  But as will also be 
explained below, the Veteran has not provided medical 
evidence that he has been diagnosed with PTSD.  VA treatment 
records do not document treatment for or a diagnosis of PTSD.  
In sworn testimony before a local hearing officer appearing 
at the RO in November 2006, he testified that he received 
counseling but was not aware of and could not remember ever 
having been diagnosed with PTSD.  Under these circumstances, 
according a VA examination is not necessary.  See 38 C.F.R. 
§ 3.159(4)(C).

A VA opinion with respect to the issues of service connection 
for hearing loss and tinnitus was obtained in August 2005.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the VA 
medical records in the Veteran's claims file.  It considers 
all of the pertinent evidence of record, to include recent VA 
treatment records and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  The Board notes that 
the examiner indicated that private records were not 
reviewed.  However, in that regard, it bears noting that 
there were no private records at the time of the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time. 

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).


Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service. 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 38 
C.F.R. § 3.102. When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Available service treatment records include only the 
Veteran's report of medical examination at discharge.  The 
report shows no complaints, abnormalities, defects, diagnoses 
or other findings concerning the Veteran's psychiatric 
condition, ears or ear drums.  Rather, hearing was measured 
at 15 of 15 spoken and whispered voice, bilaterally.  The 
Veteran has not contended otherwise.


Post-service medical evidence consists of primarily VA 
treatment records which reflect treatment for hearing loss 
and tinnitus.  The Veteran reported various dates of onset in 
these entries, the most remote being 20 years prior for his 
hearing loss and 30 years prior for symptoms of bilateral 
tinnitus.  These records show no treatment for or diagnosis 
of PTSD or any other psychiatric disorder.  See Clemons, 
supra.  Rather, those records consistently show that the 
Veteran denied symptoms of depression, anxiety, or mood 
swings.  See VA outpatient treatment notes dates September 
2002, September 2003, September 2004, and December 2005.

A VA examination for audiology was conducted in August 2005.  
The Veteran then reported hearing loss and constant tinnitus 
sounding like crickets with unknown onset.  The following 
hearing levels in pure tone measurements were found:


HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
15
15
35
45
50
36.25
100
LEFT
10
10
35
45
45
33.75
100

This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.  The examiner diagnosed sensorineural 
hearing loss after 1000 hertz.  The examiner opined, however, 
that it was less likely than not that the Veteran's hearing 
loss and tinnitus were the result of his active service.  The 
rationale was that the Veteran was discharged from active 
service in 1954, and post-service treatment records showed 
the earliest the Veteran had reported onset of hearing 
impairment was 30 years prior to 2004, or 1974.  In addition, 
the examiner explained that the configuration of the 
Veteran's hearing loss was more representative of 
presbycusis, or age-related hearing loss.  In forming this 
opinion, the examiner accepted the Veteran's report of 
exposure to arms firing during basic training, and to anti-
aircraft guns while in Korea during active service as true.  
This opinion was based on examination of the Veteran, and the 
examiner not only stated he had reviewed the claims file but 
demonstrated his familiarity with entries in the treatment 
records, as well as with the Veteran's reported military 
history.  It is therefore probative.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  There is no other medical 
evidence or findings showing that the Veteran's diagnosed 
hearing loss and tinnitus are the result of his active 
service.  

With regard to the claim for PTSD, an appellant must submit 
proof of a presently existing disability resulting from 
service in order for that disability to be service-connected.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
Veteran has not presented medical evidence showing that he 
has been diagnosed with PTSD, and VA treatment records show 
no diagnosis of PTSD.  Rather, he testified under oath in 
November 2006 that, although he is getting counseling, he is 
not aware of and cannot remember having been diagnosed with 
PTSD.  Without a diagnosis of PTSD or any other psychiatric 
disorder, service connection cannot be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence 
of proof of a present disability, there can be no valid 
claim.")

With regard to the claims for bilateral hearing loss and 
tinnitus, the Veteran's report of discharge from active 
service shows normal hearing.  The earliest medical evidence 
of a diagnosis of hearing loss or tinnitus is 2004, when the 
Veteran initially reported onset of hearing loss 5 years 
prior, in 1999, and then at 20 years prior, in 1984.  He 
reported onset of tinnitus at 30 years prior, in 1974.  
However, even accepting the onset of hearing impairment at 30 
years prior, or 1974, it is observed that this is 20 years 
after his discharge from active service.  This lengthy period 
without treatment weighs against the claim. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). Furthermore, there is 
no competent post-service medical evidence demonstrating that 
the Veteran's hearing impairment is etiologically related to 
active service.  Rather, the only medical opinion of record 
is the August 2005 VA examination report, in which the 
examiner opined it was less likely than not that the 
manifested hearing loss and tinnitus were the result of 
active service.

The preponderance of the evidence is against the claims for 
service connection for PTSD, hearing loss, and tinnitus; 
there is no reasonable doubt to be resolved; and service 
connection for PTSD, hearing loss, and tinnitus are not 
warranted.


The Veteran genuinely believes that he has PTSD that is the 
result of stressful experiences he sustained during active 
service, and that his diagnosed hearing loss and tinnitus are 
the result of his active service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
diagnosis of a psychiatric disorder, or the cause of his 
hearing impairment.  His views therefore cannot be of 
probative value.  And, even if his views are entitled to be 
accorded some probative value, they are far outweighed by the 
lack of medical evidence showing any diagnosis of PTSD, and 
by the detailed findings provided by the VA examiner who 
discussed his audiological symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Put another way, in light of the negative VA 
audiology examination and the lack of current evidence of 
treatment or diagnosis of PTSD, the Veteran's 
opinions/statements on these matters is not deemed credible.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


